Citation Nr: 0417996	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder injury (the major upper extremity) with degenerative 
joint disease, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In January 2004, as support for his claim, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.

Further development of the evidence, however, is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The duty to assist includes conducting a VA examination where 
the record does not adequately reveal the current state of 
the claimant's disability.  See, e.g., Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The veteran alleged 
during his videoconference hearing that he has much less 
range of motion his right arm and shoulder than was reported 
during his last VA examination nearly 3 years ago, in October 
2001.  That evaluation and the other, even earlier, 
examinations of record are now inadequate to determine the 
current severity of his disability.  So another VA 
examination is needed prior to adjudicating his claim for a 
higher rating.  38 U.S.C.A. § 5103A(d) (West 2002).



The examination on remand must address the applicable rating 
criteria in relation to the veteran's symptoms, including 
insofar as the effect of pain upon his functioning.  Johnson 
v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2003).  Other relevant considerations include whether he 
experiences weakness, premature fatigability or 
incoordination, including during times when his symptoms are 
most prevalent ("flare ups"), such as during prolonged use.

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for his right shoulder 
disability since 2001, which are not 
currently on file.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession concerning his claim.

3.  After the development requested above 
has been completed, schedule the veteran 
for an appropriate VA examination to 
determine the current nature, extent, and 
manifestations of his service-connected 
right shoulder disability.  All necessary 
testing and evaluation needed to make 
this determination should be completed.  
The claims file, including a copy of this 
remand and all other evidence added to 
the record pursuant to this REMAND, must 
be made available to the examiner for a 
review of the veteran's pertinent medical 
history.

In the description of the results of the 
testing, the examiner should indicate - 
in degrees - what normal range of motion 
of the right shoulder/arm is as compared 
to the veteran's range of motion.  
The examiner also should determine 
whether the veteran's right shoulder 
and/or arm exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  

The examiner also should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the veteran's 
right shoulder/arm is used repeatedly 
over time.  And this determination, too, 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

4.  Ensure that all requested development 
has been completed, including responses 
to the questions posed to the VA 
examiner.  If not, take corrective 
action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claim based on 
the additional evidence obtained.  If the 
claim continues to be denied, send the 
veteran and his representative an SSOC 
and give them time to respond.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




